DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group II in the reply filed on May 18 2022 is acknowledged.  It is noted that the restriction requirement mailed on March 4 2022, required a species election (see pages 4-5).  No response to the species election was received.   Nonetheless, after searching, the restriction requirement mailed on March 4 2022 is withdrawn.  In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 17-20 were/stand cancelled.  Claims 1-16 and 21-22 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 23 2020 was considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 9, 11 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 as currently written is vague and indefinite. The claim states the second solution comprises at least half of said serum.  Since the second solution is part of the serum, it is unclear how it can comprise the serum.  Perhaps Applicant intended for the claim to recite wherein the serum comprises at least half of the second solution?
Claim 11 is indefinite for a similar reason to claim 4.  The claim recites the first solution comprises at least half of said serum.  Since the first solution is part of the serum, it is unclear how it can comprise the serum.
Claims 9 and 16 as currently written are vague and indefinite.  The claim recites the concentration of at least one B vitamin is greater than 0.005 milliliters to every 10 milliliters of water.  However, the B vitamins are not a liquid.  Therefore, it is unclear what the concentration of B vitamins in 0.005 ml would be.  Unlike methyl jasmonate and methyl salicylate which are liquids and thus the volume recitation is directed related to the concentration, the B vitamins are solid and thus must be dissolved in something in order to measured by volume.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-16 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita (WO0013502A1) and Bi et al. (J Chem Ecol, 2007) in view of Yu et al. (Functional Plant Biology, 2018). 
Applicant Claims
	The instant application claims a method of treating damaged tissue on a plant, said method comprising the steps of: mixing a serum that includes water, at least one B vitamin, and at least one immunity response compound, wherein said immunity response compound is selected from a group consisting of methyl salicylate and methyl jasmonate; topically applying said serum solution to said damaged tissue on said plant to promote healing of said damaged tissue.
	The instant application claims a method of producing a serum for treating damaged tissue on a plant, said method comprising the steps of: mixing a first solution of water and at least one immunity response compound, wherein said immunity response compound is selected from a group consisting of methyl salicylate and methyl jasmonate; mixing a second solution of said water and at least one B vitamin; mixing together said first solution and said second solution and said third solution to form said serum.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Yamashita is directed to a foliar fertilizer and method for using the same.  Taught are composition that are aqueous solutions that include at least one coenzyme, wherein the coenzyme(s) is preferably a vitamin B.  The compositions are for use in methods of enhancing plant growth through foliar application (page 2, lines 15-20).  Vitamin B complex is suggested (page 3, lines 13-24).  The folate concentration is from 0.5 to 20 ppm.  The amount of pyridoxine is from 0.5 to 20 ppm (page 4).  The composition are prepared by combining water with the various agents under conditions sufficient to produce an aqueous solution.  In preparing the composition, a concentrated or parent composition may first be produced which is then mixed or diluted with water (page 5).  Plants include rice as well as vegetable crops (table 1).  
Bi et al. is directed to recite allelopathy induced by methyl jasmonate and methyl salicylate. It is taught that methyl jasmonate (MeJA) and methyl salicylate (MeSA) are important signaling molecules that induce plant defense against insect herbivores and microbial pathogens (abstract).  Rice seedlings at the two, four and six leaf stages were sprayed with 0.05 mM of MeJA or 5 mM of MeSA (page 1092).  It was found that the MeSA and MeJA application afforded much stronger phytotoxic effects of the rice (page 1095).  It ist aught that plants are frequently subjected to inset herbivory attack, pathogen infection and competition from surrounding plants.  In response, plants have evolved a diversity of chemicals that defend against herbivores and pathogens and produce allelopathic effects on their neighboring competitors.  Plant chemical defense against herbivores and pathogens are inducible and regulated by both the JA and SA signaling pathways.  Exogenous addition of JA increases the resistance of wild plants to insets in the field.  This study found that rice allelochemicals could be induced by exogenous application of the signaling compounds MeJA and MeSA.  The allelopathic potential of the root exudates of rice increased after treatment with MeJA and MeSA (pages 1098-1099).  
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	While both Yamashita and Bi et al. teach application to plants neither expressly teach a damaged plant.  However, this deficiency is cured by Yu et al. 
	Yu et al. is directed to the roles of jasmonate to stress in plants.  It is taught that plants continuously encounter problems caused by biotic and abiotic stresses.  Plant biotic stresses mainly include pathogens infections and insect bites which cause serious problems in the growth and development and production of crops.  Major abiotic stresses include salinity, drought, heavy metal, extreme temperature and nutrient deficiency.  Plants protect themselves against these stresses by developing defense responses that occurred not only at local damaged sites but also at distant sites.  Methyl jasmonate (MeJA) is a naturally occurring plant hormone than functions as a key signaling molecule.  It affects various biochemical and physiological functions and elicits various effects on the tolerance of plant to both biotic and abiotic stresses.  MeJA influences seed germination, root growth, tube formation, leave movements, etc. (page A).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yamashita, Bi et al. and Yu et al. and form a composition comprising B vitamin complex, MeJA and MeSA.  One skilled in the art would have been motived to form an aqueous solution of these components in order fertilize and to induce plant defenses.  Since B vitamin complex and MeJA/MeSA are all known to be applied to plants such as rice in order to improve plant growth, there is a reasonable expectation of success in their combination.  Regarding the claimed application to damaged plants, Yu et al. recognizes that stresses are a problem that plants routinely encounter.  Since Yu et al. recognizes that MeJA effects the tolerance of plants to both biotic and abiotic stresses, it is also reasonable to conclude MeSA would do the same based on the teachings of Bi et al.  Therefore, it would have been obvious to one skilled in the art to apply the aqueous composition to stressed plants (i.e. damaged plants) in order to develop the defense response as taught by Yu et al.
Regarding the claimed method of making Yamashita et al. teaches the formation of an aqueous solution of B vitamin complex.  Bi et al. teaches the formation of aqueous solutions of MeJA and MeSA separately.  Thus, it would have been obvious to one skilled in the art to form the three separate solutions and either apply separately or combine into one solution in order to apply the combination.  
Regarding the claimed concentrations, Yamashita teaches concentrations of B vitamin complex.  Bi et al. teaches 0.05 mM of MeJA  and 5 mM of MeSA which read on the instantly claimed amount.  It is generally noted that differences in concentrations do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). NOTE: MPEP 2144.05.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN (née Fisher) whose telephone number is 571-270-3502.  The examiner can normally be reached on M-Th 5:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616